UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE I)IVISION
LAWRENCE RICHARD CASE NO. 6:18-CV-00149
VERSUS JUDGE SUMMERHAYS
ALONZO HARRIS ET AL MAGISTRATE JUDGE WHITEHURST
JUDGMENT

For the reasons stated in the Memorandum Ruling entered this date,
IT IS ORDERED THAT the Motion to Dismiss Plaintiff’$ Claims Against Clerk of Court
Off`ice Staff Of St. Landry Parish [Doc. 82] filed by Clerk of Coul't Ofi`lce Staff of St. Landry Parish

is GRANTED; all claims asserted by Plaintiff against Clerk of Court Off`lce Staff of St. Landry

Parish aie DISMISSED WITH PREJUDICE
"Y‘F` `Wi@@'£\
THUS DONE m Chambers on this wl _____day of… ,.2()19

 

 

\
Robert R. Summerhays
United States District Judge

 

